Exhibit 10.32

 

EXECUTION COPY

 

CUSTODIAL AGREEMENT

 

This Custodial Agreement, dated as of September 12, 2002 (this “Custodial
Agreement”), is entered into by and among BNY MIDWEST TRUST COMPANY, an Illinois
corporation (the “Custodian”), WILLIS ENGINE FUNDING LLC, a Delaware limited
liability company (the “Issuer”), WILLIS LEASE FINANCE CORPORATION, a Delaware
corporation, as Servicer (the “Servicer”), THE BANK OF NEW YORK, as Indenture
Trustee (the “Indenture Trustee”) and BARCLAYS BANK PLC , as Deal Agent (the
“Deal Agent”) for the Noteholders.

 

RECITALS

 

WHEREAS, Issuer, Servicer, the Purchasers, Deal Agent and Indenture Trustee have
entered into various agreements relating to the issuance by the Issuer of the
Series 2002-1 Notes pursuant to that certain Indenture dated as of September 12,
as supplemented by the Series 2002-1 Supplement dated as of September 12, 2002
(the “Supplement”) (as supplemented by the Supplement, the “Indenture”),
including without limitation the Servicing Agreement dated as of September 12,
2002 (the “Servicing Agreement”), the Contribution and Sale Agreement dated as
of September 12, 2002 (the “Contribution Agreement”), and other documents and
instruments ancillary thereto (the Indenture, Supplement, Servicing Agreement,
Contribution Agreement and such other documents and instruments ancillary
thereto, each as further amended, restated, modified or supplemented from time
to time, the “Securitization Facility Agreements”);

 

WHEREAS, pursuant to the terms of the Securitization Facility Agreements and
other documents executed in connection therewith, Issuer is obligated to deliver
possession of each Deliverable, Deliverable Package, the Collateral Files and
the collateral therein and Possessory Collateral (each as defined below), to
Indenture Trustee and to perfect the security interest of Indenture Trustee for
the benefit of the Noteholders;

 

WHEREAS, Issuer and Indenture Trustee have requested Custodian to serve as the
bailee of Indenture Trustee with regard to the Collateral Files and the
collateral therein and Possessory Collateral during the term of the
Securitization Facility Agreements and to provide for perfection of the security
interest of Indenture Trustee according to the terms and conditions of this
Custodial Agreement;

 

WHEREAS, Custodian has agreed to serve as Custodian for Indenture Trustee with
regard to each Collateral File and the collateral therein and Possessory
Collateral;

 

WHEREAS, Custodian is a financial institution regulated by the Comptroller of
the Currency;

 

NOW, THEREFORE, in consideration of their mutual agreements, the parties agree
as follows:

 

--------------------------------------------------------------------------------


 

I.          Definitions.  Capitalized terms used in this Custodial Agreement are
used as defined in this Section I and are to be construed as including the
plural as well as the singular forms of such terms.  Additional definitions may
be found throughout this Custodial Agreement.  Capitalized terms used, but not
defined in this Custodial Agreement, are used as defined in the Securitization
Facility Agreements.

 

As used in this Custodial Agreement, the following terms will have the following
meanings:

 

“Alternative Delivery” shall mean any delivery to a Lessee of an Engine or
execution by a Lessee of any Lease that is not a Funding or a Remarketing.

 

“Alternative Delivery Deliverable” shall mean any item listed on Schedule 3
hereto and related to the applicable Engine.

 

“Alternative Delivery Package” shall mean an Alternative Delivery Package
delivered to Custodian and containing any Alternative Delivery Deliverable
required to be delivered to Custodian.

 

“Business Day” shall mean any day on which banks are not authorized or required
to close in New York City, New York, Chicago, Illinois or San Francisco,
California.

 

“Collateral File” shall mean, with respect to any Funding, Remarketing or
Alternative Delivery, all of the Deliverables listed on the applicable
Collateral Schedule, and any and all other documents held by Custodian related
to such Funding, Remarketing, or Alternative Delivery.

 

“Collateral Schedule” shall mean a schedule related to the applicable Engine
containing the Deliverables set forth in Schedule 1, Schedule 2 or Schedule 3
hereto, as applicable.

 

“Deliverable” shall mean any item listed on any Collateral Schedule.

 

“Deliverable Package” shall mean any Funding Package, Remarketing Package,
Alternative Delivery Package or package containing a Subsequent Deliverable, as
the case may be.

 

“Funding” shall mean any financing of an Engine to be owned by the Issuer or an
Owner Trust the Beneficial Interest in which will be owned by the Issuer.

 

“Funding Deliverable” shall mean any item listed on Schedule 1 hereto and
related to the applicable Engine.

 

“Funding Package” shall mean a Funding Package delivered to Custodian and
containing any Funding Deliverable required to be delivered to Custodian.

 

“Obligations” shall mean all obligations and liabilities of Issuer to Indenture
Trustee under the Securitization Facility Agreements and all documents executed
in

 

2

--------------------------------------------------------------------------------


 

connection with the Securitization Facility Agreements, as each may be amended,
restated or otherwise modified from time to time, including without limitation
any promissory notes executed in connection therewith, as such notes may be
amended, restated or otherwise modified from time to time.

 

“Possessory Collateral” shall mean any instruments or security documents a
security interest in which must be perfected by control (as such term is defined
in the applicable UCC) and which serves as collateral for or evidences any
Funding, Remarketing, or Alternative Delivery.

 

“Remarketing” shall mean any Subsequent Lease Transaction.

 

“Remarketing Deliverable” shall mean any item listed in Schedule 2 hereto and
related to the applicable Engine.

 

“Remarketing Package” shall mean a Remarketing Package delivered to Custodian
and containing any Remarketing Deliverable required to be delivered to
Custodian.

 


II.         DELIVERIES.

 


A.            DELIVERIES RELATED TO ANY FUNDING.


 


1.             IN CONNECTION WITH EACH FUNDING, ISSUER WILL DELIVER OR WILL
CAUSE TO BE DELIVERED TO CUSTODIAN A COLLATERAL FILE RELATING TO SUCH FUNDING,
CONTAINING THE DELIVERABLES IDENTIFIED IN THE FUNDING DELIVERABLE SCHEDULE (THE
“FUNDING DELIVERABLE SCHEDULE”) ATTACHED HERETO AS SCHEDULE 1, EACH TO BE
DELIVERED WITHIN THE APPLICABLE TIME PERIOD AS SET FORTH ON SUCH SCHEDULE
OPPOSITE THE RELATED FUNDING DELIVERABLE UNDER THE COLUMN TITLED “DUE DATE”.


 


2.             ON OR PRIOR TO 4:30 P.M. (NEW YORK TIME) ON THE BUSINESS DAY
PRIOR TO EACH FUNDING, SERVICER WILL EXECUTE AND DELIVER OR CAUSE TO BE
DELIVERED TO CUSTODIAN, TOGETHER WITH THE RELATED INITIAL FUNDING PACKAGE, A
CERTIFICATE FROM A DULY AUTHORIZED OFFICER OF THE SERVICER, CERTIFYING THAT (A)
IT HAS DELIVERED TO THE CUSTODIAN THE FUNDING DELIVERABLES NUMBERED 1 AND 2 ON
SCHEDULE 1 HERETO, (B) ANY FUNDING DELIVERABLE NOT CONTAINED IN THE INITIAL
FUNDING PACKAGE WILL BE DELIVERED WITHIN THE APPLICABLE TIME PERIOD SET FORTH ON
SCHEDULE 1 HERETO AND (C) EACH FUNDING DELIVERABLE DELIVERED OR TO BE DELIVERED
RELATES OR WILL RELATE TO THE APPLICABLE ENGINE (SUCH ENGINE TO BE CLEARLY
IDENTIFIED IN SUCH CERTIFICATE BY THE ENGINE’S MANUFACTURER’S SERIAL NUMBER) AND
IS IN FORM AND SUBSTANCE REQUIRED UNDER THE SECURITIZATION FACILITY AGREEMENTS.


 


B.         DELIVERIES RELATED TO ANY REMARKETING.


 


1.             IN CONNECTION WITH EACH REMARKETING, ISSUER WILL DELIVER OR WILL
CAUSE TO BE DELIVERED TO CUSTODIAN A COLLATERAL FILE RELATING TO SUCH
REMARKETING, CONTAINING THE DELIVERABLES IDENTIFIED IN THE REMARKETING
DELIVERABLE SCHEDULE (THE “REMARKETING DELIVERABLE SCHEDULE”) ATTACHED HERETO AS
SCHEDULE 2, EACH TO BE DELIVERED

 

3

--------------------------------------------------------------------------------


 


WITHIN THE APPLICABLE TIME PERIOD AS SET FORTH ON SUCH SCHEDULE OPPOSITE THE
RELATED REMARKETING DELIVERABLE UNDER THE COLUMN TITLED “DUE DATE”.

 


2.             ON OR PRIOR TO 4:30 P.M. (NEW YORK TIME) ON THE BUSINESS DAY
PRIOR TO THE DATE OF EACH REMARKETING, SERVICER WILL EXECUTE AND DELIVER OR
CAUSE TO BE DELIVERED TO CUSTODIAN, TOGETHER WITH THE RELATED INITIAL
REMARKETING PACKAGE, A REPORT FROM A DULY DESIGNATED REPRESENTATIVE OF THE
SERVICER, STATING THAT (A) IT HAS DELIVERED TO THE CUSTODIAN THE REMARKETING
DELIVERABLE NUMBERED 1 ON SCHEDULE 2 HERETO, (B) ANY REMARKETING DELIVERABLE NOT
CONTAINED IN THE INITIAL REMARKETING PACKAGE WILL BE DELIVERED WITHIN THE
APPLICABLE TIME PERIOD SET FORTH ON SCHEDULE 2 HERETO AND (C) EACH REMARKETING
DELIVERABLE DELIVERED OR TO BE DELIVERED RELATES OR WILL RELATE TO THE
APPLICABLE ENGINE (SUCH ENGINE TO BE CLEARLY IDENTIFIED IN SUCH CERTIFICATE BY
THE ENGINE’S MANUFACTURER’S SERIAL NUMBER) AND IS IN FORM AND SUBSTANCE REQUIRED
UNDER THE SECURITIZATION FACILITY AGREEMENTS.


 


C.         DELIVERIES RELATED TO ANY ALTERNATIVE DELIVERY.


 


1.             IN CONNECTION WITH EACH ALTERNATIVE DELIVERY, ISSUER WILL DELIVER
OR WILL CAUSE TO BE DELIVERED TO CUSTODIAN A COLLATERAL FILE RELATING TO SUCH
ALTERNATIVE DELIVERY, CONTAINING THE DELIVERABLES IDENTIFIED IN THE ALTERNATIVE
DELIVERY DELIVERABLE SCHEDULE ATTACHED HERETO AS SCHEDULE 3 OR IN SUCH OTHER
SCHEDULE APPROVED BY THE DEAL AGENT AND DELIVERED BY ISSUER TO CUSTODIAN ONE
(1) BUSINESS DAY PRIOR TO THE RELATED ALTERNATIVE DELIVERY (THE “ALTERNATIVE
DELIVERY DELIVERABLE SCHEDULE”), EACH TO BE DELIVERED WITHIN THE APPLICABLE TIME
PERIOD AS SET FORTH ON SUCH SCHEDULE OPPOSITE THE RELATED ALTERNATIVE DELIVERY
DELIVERABLE UNDER THE COLUMN TITLED “DUE DATE”.


 


2.             ON OR PRIOR TO 4:30 P.M. (NEW YORK TIME) ON THE BUSINESS DAY
PRIOR TO EACH ALTERNATIVE DELIVERY, SERVICER WILL EXECUTE AND DELIVER OR CAUSE
TO BE DELIVERED TO CUSTODIAN, TOGETHER WITH THE RELATED INITIAL ALTERNATIVE
DELIVERY PACKAGE, A REPORT FROM A DULY DESIGNATED REPRESENTATIVE OF THE
SERVICER, STATING THAT (A) IT HAS DELIVERED TO THE CUSTODIAN THE ALTERNATIVE
DELIVERY DELIVERABLES REQUIRED TO BE DELIVERED ON OR PRIOR TO THE APPLICABLE
ALTERNATIVE DELIVERY AS LISTED ON SCHEDULE 3 HERETO, (B) ANY ALTERNATIVE
DELIVERY DELIVERABLE NOT CONTAINED IN THE INITIAL ALTERNATIVE DELIVERY PACKAGE
WILL BE DELIVERED WITHIN THE APPLICABLE TIME PERIOD SET FORTH ON SCHEDULE 3
HERETO AND (C) EACH ALTERNATIVE DELIVERY DELIVERABLE DELIVERED OR TO BE
DELIVERED RELATES OR WILL RELATE TO THE APPLICABLE ENGINE (SUCH ENGINE TO BE
CLEARLY IDENTIFIED ON SUCH CERTIFICATE BY THE ENGINE’S MANUFACTURER’S SERIAL
NUMBER) AND IS IN FORM AND SUBSTANCE REQUIRED UNDER THE SECURITIZATION FACILITY
AGREEMENTS.


 


D.         SUBSEQUENT DELIVERABLES.  SUBSEQUENT TO THE DATE OF THE RECEIPT OF
ANY DELIVERABLE PACKAGE, ISSUER WILL DELIVER (OR WILL CAUSE TO BE DELIVERED) TO
CUSTODIAN SUBSEQUENT DOCUMENTS, CERTIFICATES OR INSTRUMENTS (EACH A “SUBSEQUENT
DELIVERABLE”) NECESSARY TO COMPLETE THE RELATED COLLATERAL FILE, TOGETHER WITH A
REPORT (WITH COPIES OF SUCH REPORT TO THE DEAL AGENT AND INDENTURE TRUSTEE) FROM
A DULY DESIGNATED REPRESENTATIVE OF THE SERVICER, STATING THAT (A) THE
SUBSEQUENT DELIVERABLE IS BEING DELIVERED WITHIN THE APPLICABLE TIME PERIOD SET
FORTH ON THE APPLICABLE COLLATERAL SCHEDULE AND (B) THE SUBSEQUENT DELIVERABLE
RELATES TO THE APPLICABLE ENGINE (SUCH ENGINE TO BE

 

4

--------------------------------------------------------------------------------


 


CLEARLY IDENTIFIED ON SUCH CERTIFICATE BY THE ENGINE’S MANUFACTURER’S SERIAL
NUMBER) AND IS IN FORM AND SUBSTANCE REQUIRED UNDER THE SECURITIZATION FACILITY
AGREEMENTS.


 


E.          RECEIPT OBLIGATIONS CONCERNING ALL DELIVERABLES.


 


1.             UPON RECEIPT OF A DELIVERABLE PACKAGE, CUSTODIAN SHALL INVENTORY
ALL DOCUMENTS IN SUCH DELIVERABLE PACKAGE TOGETHER WITH ANY AND ALL OTHER
DOCUMENTS RELATED TO THE APPLICABLE ENGINE, AND, SUBJECT TO PARAGRAPH 3 BELOW,
IMMEDIATELY NOTIFY IN WRITING INDENTURE TRUSTEE, ISSUER, SERVICER AND DEAL AGENT
IF (A) ANY DELIVERABLE LISTED IN THE CERTIFICATE OF SERVICER RELATED TO SUCH
DELIVERABLE PACKAGE IS NOT CONTAINED IN THE APPLICABLE DELIVERABLE PACKAGE, (B)
THERE ARE ANY DISCREPANCIES BETWEEN THE DELIVERABLES LISTED IN THE CERTIFICATE
OF SERVICER AND THE DOCUMENTS CONTAINED IN THE RELATED DELIVERABLE PACKAGE OR
(C) CUSTODIAN, IN ITS SOLE DISCRETION, HAS ANY DOUBTS RELATING TO ANY OF THE
CONTENTS OF THE DELIVERABLE PACKAGE.


 


2.             INDENTURE TRUSTEE AUTHORIZES ISSUER TO DELIVER, OR CAUSE TO BE
DELIVERED, FULL AND COMPLETE POSSESSION OF EACH DELIVERABLE TO CUSTODIAN, AND
EACH DELIVERABLE DELIVERED OR TO BE DELIVERED TOGETHER WITH ALL OTHER ITEMS
REQUIRED, BUT NOT DELIVERED TO CUSTODIAN, SHALL SERVE AS SECURITY FOR THE
PAYMENT OF THE OBLIGATIONS AND SHALL BE SUBJECT TO A PERFECTED, FIRST PRIORITY
LIEN PURSUANT TO THE TERMS OF THE SECURITIZATION FACILITY AGREEMENTS.


 


3.             IF ON ANY DAY THE CUSTODIAN RECEIVES MORE THAN FIVE (5)
DELIVERABLE PACKAGES, CUSTODIAN SHALL INVENTORY ALL DOCUMENTS IN EACH DELIVERY
PACKAGE TOGETHER WITH ANY AND ALL OTHER DOCUMENTS RELATED TO EACH OF THE
APPLICABLE ENGINES, AND, WITHIN FIVE (5) BUSINESS DAYS, NOTIFY IN WRITING
INDENTURE TRUSTEE, ISSUER, SERVICER AND DEAL AGENT IF (A) ANY DELIVERABLE LISTED
IN ANY CERTIFICATE OF SERVICER RELATED TO ANY OF SUCH DELIVERABLE PACKAGES IS
NOT CONTAINED IN THE APPLICABLE DELIVERABLE PACKAGE, (B) THERE ARE ANY
DISCREPANCIES BETWEEN THE DELIVERABLES LISTED IN ANY CERTIFICATE OF SERVICER AND
THE DOCUMENTS CONTAINED IN THE RELATED DELIVERABLE PACKAGE OR (C) CUSTODIAN, IN
ITS SOLE DISCRETION, HAS ANY DOUBTS RELATING TO ANY OF THE CONTENTS OF ANY
DELIVERABLE PACKAGE.

 


4.             ON THE FOURTH (4TH) BUSINESS DAY, THE 46TH DAY, THE 91ST DAY AND
THE 121ST DAY, AFTER THE CUSTODIAN’S RECEIPT OF ANY INITIAL DELIVERABLE PACKAGE,
CUSTODIAN SHALL USE ITS BEST EFFORTS TO DELIVER TO SERVICER, INDENTURE TRUSTEE,
ISSUER AND DEAL AGENT ON SUCH DATE (BUT IN NO EVENT LATER THAN ONE (1) BUSINESS
DAY THEREAFTER) A CERTIFICATE (THE “CERTIFICATION”) IN THE FORM ATTACHED HERETO
AS EXHIBIT A TO THE EFFECT THAT, EXCEPT AS LISTED IN SUCH CERTIFICATION (EACH,
AN “EXCEPTED ITEM”), CUSTODIAN HAS A COMPLETE COLLATERAL FILE WITH RESPECT TO
THE RELATED ENGINE; PROVIDED, THAT AFTER A CERTIFICATION HAS BEEN DELIVERED
INDICATING THAT THE CUSTODIAN HAS IN ITS ACTUAL POSSESSION THE COMPLETE
COLLATERAL FILE WITH RESPECT TO THE RELATED ENGINE, NO FURTHER CERTIFICATION AS
TO SUCH COLLATERAL FILE SHALL BE REQUIRED.  IT IS EXPRESSLY UNDERSTOOD AND
AGREED BY THE PARTIES HERETO THAT THE CUSTODIAN SHALL NOT BE LIABLE TO ANY PARTY
HERETO FOR INCORRECTLY LISTING ANY EXCEPTED ITEM IN A CERTIFICATION, SO LONG AS
SUCH LISTING IS BASED ON THE CUSTODIAN’S GOOD FAITH AND REASONABLE BELIEF THAT
SUCH EXCEPTED ITEM IS NOT IN ITS ACTUAL POSSESSION ON THE DATE OF SUCH
CERTIFICATION.

 

5

--------------------------------------------------------------------------------


 


III.        CUSTODY OF COLLATERAL FILES AND POSSESSORY COLLATERAL.


 


1.             CUSTODIAN AGREES TO HOLD EACH DELIVERABLE, EACH DELIVERABLE
PACKAGE, EACH COLLATERAL FILE AND THE COLLATERAL CONTAINED THEREIN AND
POSSESSORY COLLATERAL IN TRUST FOR THE BENEFIT OF AND ON BEHALF OF INDENTURE
TRUSTEE AS PERFECTED, FIRST PRIORITY LIEN HOLDER, AND AS ITS AGENT IN ACCORDANCE
WITH THE PROVISIONS OF THIS CUSTODIAL AGREEMENT.  CUSTODIAN SHALL, DURING THE
TERM OF THIS CUSTODIAL AGREEMENT, SEGREGATE AND MAINTAIN CONTINUOUS ACTUAL
CUSTODY, POSSESSION AND CONTROL OF EACH DELIVERABLE, EACH DELIVERABLE PACKAGE,
EACH COLLATERAL FILE AND THE COLLATERAL CONTAINED THEREIN AND POSSESSORY
COLLATERAL DEPOSITED WITH IT FOR AND ON BEHALF OF INDENTURE TRUSTEE AS
PERFECTED, FIRST PRIORITY LIEN HOLDER.  UPON WRITTEN NOTICE FROM THE INDENTURE
TRUSTEE (AT THE DIRECTION OF THE DEAL AGENT), CUSTODIAN SHALL RELEASE ANY
DELIVERABLE, ANY DELIVERABLE PACKAGE, ANY COLLATERAL FILE AND THE COLLATERAL
CONTAINED THEREIN AND POSSESSORY COLLATERAL TO INDENTURE TRUSTEE, OR ITS
DESIGNEE, AS REQUIRED IN THIS CUSTODIAL AGREEMENT.  THE POSSESSION OF ANY
DELIVERABLE, ANY DELIVERABLE PACKAGE, ANY COLLATERAL FILE AND THE COLLATERAL
CONTAINED THEREIN AND POSSESSORY COLLATERAL BY CUSTODIAN AND ANY RIGHTS THEREIN
OF ISSUER ARE SUBJECT TO ALL TERMS AND PROVISIONS OF THIS CUSTODIAL AGREEMENT,
THE PERFECTED, FIRST PRIORITY SECURITY INTEREST OF INDENTURE TRUSTEE AND THE
RIGHTS AND OBLIGATIONS OF INDENTURE TRUSTEE UNDER THIS CUSTODIAL AGREEMENT.


 


2.             CUSTODIAN SHALL, AT ITS OWN EXPENSE, MAINTAIN AT ALL TIMES DURING
THE EXISTENCE OF THIS CUSTODIAL AGREEMENT AND KEEP IN FULL FORCE AND EFFECT,
(1) FIDELITY INSURANCE, (2) THEFT OF DOCUMENTS INSURANCE AND (3) FORGERY
INSURANCE SUBJECT TO DEDUCTIBLES, EACH IN AMOUNTS CUSTOMARY AND STANDARD IN THE
INDUSTRY AND WITH INSURANCE COMPANIES REASONABLY ACCEPTABLE TO INDENTURE
TRUSTEE.  UPON WRITTEN REQUEST, INDENTURE TRUSTEE SHALL BE ENTITLED TO RECEIVE A
CERTIFICATE FROM THE RESPECTIVE INSURER THAT SUCH INSURANCE IS IN FULL FORCE AND
EFFECT.


 


IV.        DUTY OF CUSTODIAN.  EXCEPT AS OTHERWISE PROVIDED HEREIN, CUSTODIAN
SHALL MAINTAIN CUSTODY OF EACH DELIVERABLE, EACH DELIVERABLE PACKAGE, EACH
COLLATERAL FILE AND THE COLLATERAL CONTAINED THEREIN AND POSSESSORY COLLATERAL
UNTIL INDENTURE TRUSTEE, IN WRITING, REQUESTS DELIVERY OF ANY PORTION OR ALL OF
ANY DELIVERABLE, DELIVERABLE PACKAGE, COLLATERAL FILE AND THE COLLATERAL
CONTAINED THEREIN AND POSSESSORY COLLATERAL TO INDENTURE TRUSTEE OR ITS
DESIGNEE.  CUSTODIAN AGREES THAT, EXCEPT AS OTHERWISE REQUIRED HEREIN OR
OTHERWISE REQUIRED BY LAW, IT WILL NOT RELEASE ANY PORTION OR ALL OF ANY
DELIVERABLE, ANY DELIVERABLE PACKAGE, ANY COLLATERAL FILE AND THE COLLATERAL
CONTAINED THEREIN OR ANY POSSESSORY COLLATERAL TO ANY PERSON OR ENTITY,
WHATSOEVER, WITHOUT THE PRIOR WRITTEN CONSENT OF INDENTURE TRUSTEE.  CUSTODIAN
AGREES THAT IT WILL LOOK SOLELY TO ISSUER FOR PAYMENT OF ITS SERVICES AS
CUSTODIAN UNDER THIS CUSTODIAL AGREEMENT AND ISSUER HEREBY AGREES AND
ACKNOWLEDGES THAT IT SHALL BE SOLELY RESPONSIBLE FOR THE SAME AND SHALL PROMPTLY
PAY THE SAME.


 


V.         DELIVERY AND LOCATION.  EACH DELIVERABLE, EACH DELIVERABLE PACKAGE,
EACH COLLATERAL FILE AND THE COLLATERAL CONTAINED THEREIN AND POSSESSORY
COLLATERAL SHALL BE DELIVERED TO CUSTODIAN AT AND SHALL BE MAINTAINED BY
CUSTODIAN IN A SEGREGATED AND DIVIDED SPACE IN SECURE AND FIREPROOF FACILITIES,
AT CUSTODIAN’S PLACE OF BUSINESS AT 2 NORTH LASALLE STREET, LOWER LEVEL,
CHICAGO, ILLINOIS 60602, PROVIDED, HOWEVER, THAT WITH

 

6

--------------------------------------------------------------------------------


 


THE PRIOR WRITTEN CONSENT OF INDENTURE TRUSTEE, EACH OF THE DELIVERABLES,
DELIVERABLE PACKAGES, THE COLLATERAL FILES AND THE COLLATERAL CONTAINED THEREIN
AND POSSESSORY COLLATERAL IN CUSTODIAN’S ACTUAL POSSESSION MAY BE TRANSFERRED TO
A SIMILARLY SEGREGATED AND DIVIDED SPACE IN A SECURE AND FIREPROOF FACILITY AT A
LOCATION NOTIFIED TO INDENTURE TRUSTEE AND DEAL AGENT IN WRITING.


 


VI.        INSPECTIONS.  UPON NO LESS THAN TWO (2) BUSINESS DAYS’ PRIOR WRITTEN
NOTICE TO CUSTODIAN, INDENTURE TRUSTEE, DEAL AGENT, ISSUER, SERVICER OR ANY OF
THEIR RESPECTIVE AGENTS, ACCOUNTANTS, ATTORNEYS AND AUDITORS WILL BE PERMITTED
DURING NORMAL BUSINESS HOURS TO EXAMINE CUSTODIAN’S DOCUMENTS, RECORDS AND OTHER
PAPERS IN POSSESSION OF OR UNDER THE CONTROL OF CUSTODIAN RELATING TO ANY
DELIVERABLE, ANY DELIVERABLE PACKAGE, ANY COLLATERAL FILE AND THE COLLATERAL
CONTAINED THEREIN AND ANY POSSESSORY COLLATERAL.


 


VII.       CONTINUATION OF CUSTODY.  UNTIL SUCH TIME AS INDENTURE TRUSTEE
NOTIFIES CUSTODIAN IN WRITING THAT THE OBLIGATIONS HAVE BEEN SATISFIED,
CUSTODIAN’S CUSTODY OF EACH DELIVERABLE, EACH DELIVERABLE PACKAGE, EACH
COLLATERAL FILE AND THE COLLATERAL CONTAINED THEREIN AND POSSESSORY COLLATERAL
SHALL CONTINUE, AND NEITHER ISSUER NOR SERVICER SHALL HAVE THE RIGHT TO RETAKE
OR REQUEST DELIVERY TO A THIRD PARTY OF ANY DELIVERABLE, ANY DELIVERABLE
PACKAGE, ANY COLLATERAL FILE AND THE COLLATERAL CONTAINED THEREIN OR ANY
POSSESSORY COLLATERAL OR ANY OF THE DOCUMENTS THEREIN OR RELATED THERETO. 
SUBJECT TO SECTION VIII HEREOF, UPON THE WRITTEN REQUEST OF INDENTURE TRUSTEE,
CUSTODIAN SHALL RELEASE ANY PORTION OR ALL OF ANY DELIVERABLE, ANY DELIVERABLE
PACKAGE, ANY COLLATERAL FILE AND THE COLLATERAL CONTAINED THEREIN OR ANY
POSSESSORY COLLATERAL TO INDENTURE TRUSTEE OR ANY THIRD PARTY DESIGNATED BY
INDENTURE TRUSTEE.  AFTER THE OBLIGATIONS OF ISSUER TO INDENTURE TRUSTEE HAVE
BEEN FULLY PAID AND SATISFIED, INDENTURE TRUSTEE SHALL GIVE WRITTEN NOTICE TO
CUSTODIAN AND CUSTODIAN SHALL RETURN ANY DELIVERABLE, ANY DELIVERABLE PACKAGE,
ANY COLLATERAL FILE AND THE COLLATERAL CONTAINED THEREIN OR ANY POSSESSORY
COLLATERAL TO ISSUER OR ITS DESIGNEE.


 


VIII.      RELEASE FOR SERVICING OR FORECLOSURE.  FROM TIME TO TIME AS
APPROPRIATE FOR SERVICING OR FORECLOSURE OF ANY DELIVERABLE, ANY DELIVERABLE
PACKAGE, ANY COLLATERAL FILE AND THE COLLATERAL CONTAINED THEREIN OR POSSESSORY
COLLATERAL, CUSTODIAN  SHALL, UPON WRITTEN REQUEST FROM SERVICER IN THE FORM OF
EXHIBIT B ATTACHED HERETO, AND WITH THE PRIOR WRITTEN CONSENT OF INDENTURE
TRUSTEE, DELIVER TO SERVICER SUCH DELIVERABLE OR DELIVERABLES AS REQUESTED BY
SERVICER AND CONSENTED TO IN WRITING BY INDENTURE TRUSTEE FOR, INCLUDING, BUT
NOT LIMITED TO, THE PROSECUTION OF ANY FORECLOSURE OR COLLECTION PROCEEDING OR
FOR REMARKETING.  UPON THE RECEIPT OF THE RELEASED DELIVERABLE OR DELIVERABLES,
SERVICER SHALL EXECUTE A TRUST RECEIPT, IN THE FORM OF EXHIBIT C ATTACHED HERETO
(A “TRUST RECEIPT”), INDICATING THE PURPOSE OF THE RELEASE OF THE DELIVERABLE OR
DELIVERABLES AND ACKNOWLEDGING THE CONTINUING APPLICATION OF THE SECURITY
INTEREST OF INDENTURE TRUSTEE IN THE DELIVERABLES, DELIVERABLE PACKAGES, THE
COLLATERAL FILES AND THE COLLATERAL CONTAINED THEREIN AND POSSESSORY COLLATERAL
AND ANY PROCEEDS THEREOF.


 


IX.        RELEASE OF COLLATERAL FILE UPON INSTRUCTION.  UPON WRITTEN NOTICE
FROM INDENTURE TRUSTEE FOR THE RELEASE OF A COLLATERAL FILE (OR ANY PORTION
THEREOF), CUSTODIAN

 

7

--------------------------------------------------------------------------------


 

shall, within two (2) Business Days following receipt of such notice, release
such Collateral File (or portion thereof) to Issuer or its designee.


 


X.         REPORTS.  IN ADDITION TO CERTIFICATIONS REQUIRED PURSUANT TO THE
TERMS OF THIS CUSTODIAL AGREEMENT, CUSTODIAN SHALL PROVIDE THE ISSUER, SERVICER,
INDENTURE TRUSTEE AND DEAL AGENT, WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE
END OF EACH CALENDAR MONTH, A MONTHLY WRITTEN REPORT AS OF THE LAST DAY OF SUCH
CALENDAR MONTH, WHICH REPORT SHALL SET FORTH EACH ENGINE IN THE PORTFOLIO AND
WITH RESPECT TO EACH ENGINE (A) EACH DELIVERABLE RELATED TO SUCH ENGINE NOT IN
CUSTODIAN’S ACTUAL POSSESSION AS OF THE DATE OF SUCH REPORT AND (B) EACH
DELIVERABLE RELATED TO SUCH ENGINE RELEASED FOR INCLUDING, BUT NOT LIMITED TO,
THE PURPOSE OF SERVICING AND FORECLOSURE.


 


XI.        REMOVAL OF CUSTODIAN.  INDENTURE TRUSTEE, WITH OR WITHOUT CAUSE,
SHALL (AT THE DIRECTION OF THE DEAL AGENT) AND UPON AT LEAST SIXTY (60) DAYS’
PRIOR WRITTEN NOTICE TO CUSTODIAN (WITH A COPY TO ISSUER AND DEAL AGENT), REMOVE
AND DISCHARGE CUSTODIAN FROM THE PERFORMANCE OF ITS DUTIES UNDER THIS CUSTODIAL
AGREEMENT.  HAVING GIVEN SUCH NOTICE OF REMOVAL, INDENTURE TRUSTEE PROMPTLY
SHALL APPOINT A SUCCESSOR CUSTODIAN TO ACT ON BEHALF OF INDENTURE TRUSTEE AND
ISSUER, AS THEIR RESPECTIVE RIGHTS APPEAR HEREIN.  SUCH SUCCESSOR CUSTODIAN
SHALL ACCEPT SUCH APPOINTMENT BY EXECUTING AND DELIVERING A WRITTEN INSTRUMENT
SIMILAR IN FORM AND SUBSTANCE TO THIS CUSTODIAL AGREEMENT AND SATISFACTORY TO
BOTH OF ISSUER AND DEAL AGENT, WHICH SUCH INSTRUMENT SHALL BE ACKNOWLEDGED BY
INDENTURE TRUSTEE AND SERVICER.  SO LONG AS NO EVENT OF DEFAULT (AS DEFINED IN
THE SECURITIZATION FACILITY AGREEMENTS) SHALL HAVE OCCURRED AND BE CONTINUING,
ISSUER SHALL HAVE THE RIGHT TO CONSENT TO THE APPOINTMENT OF A SUCCESSOR
CUSTODIAN PURSUANT TO THIS SECTION XI, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.  IN THE EVENT OF ANY SUCH REMOVAL, CUSTODIAN SHALL PROMPTLY TRANSFER
TO THE SUCCESSOR CUSTODIAN, AS DIRECTED BY INDENTURE TRUSTEE, AND AT THE EXPENSE
OF ISSUER, ALL OF THE DELIVERABLES, ANY DELIVERABLE PACKAGE, ANY COLLATERAL FILE
AND THE COLLATERAL CONTAINED THEREIN AND POSSESSORY COLLATERAL THEN IN, OR IN
THE CASE OF SUBSEQUENT DELIVERABLES THEREAFTER COMING INTO, CUSTODIAN’S ACTUAL
POSSESSION.  IN THE EVENT OF ANY SUCH REMOVAL, ISSUER SHALL PROMPTLY PAY
CUSTODIAN ITS OUTSTANDING FEES AND EXPENSES, IF ANY, INCURRED IN CONNECTION WITH
THIS CUSTODIAL AGREEMENT.  IN THE EVENT OF ANY APPOINTMENT OF A SUCCESSOR
CUSTODIAN, ISSUER SHALL BE RESPONSIBLE FOR THE FEES AND EXPENSES OF THE
CUSTODIAN AND THE SUCCESSOR CUSTODIAN.


 


XII.       TERMINATION OF CUSTODIAN.  CUSTODIAN MAY RESIGN OR TERMINATE ITS
OBLIGATIONS UNDER THIS CUSTODIAL AGREEMENT UPON AT LEAST SIXTY (60) DAYS’ PRIOR
WRITTEN NOTICE TO ISSUER, DEAL AGENT AND INDENTURE TRUSTEE.  IN THE EVENT OF
SUCH TERMINATION OR RESIGNATION, INDENTURE TRUSTEE SHALL APPOINT A SUCCESSOR
CUSTODIAN, SUCH APPOINTMENT TO OCCUR IN NO EVENT LATER THAN 60 DAYS AFTER
INDENTURE TRUSTEE’S RECEIPT OF CUSTODIAN’S NOTICE OF RESIGNATION OR
TERMINATION.  SUCH SUCCESSOR CUSTODIAN SHALL ACCEPT SUCH APPOINTMENT BY
EXECUTING AND DELIVERING A WRITTEN INSTRUMENT SIMILAR IN FORM AND SUBSTANCE TO
THIS CUSTODIAL AGREEMENT AND SATISFACTORY TO DEAL AGENT, WHICH SUCH INSTRUMENT
SHALL BE ACKNOWLEDGED BY ISSUER, INDENTURE TRUSTEE AND SERVICER.  UPON SUCH
ACCEPTANCE, CUSTODIAN SHALL PROMPTLY TRANSFER TO THE SUCCESSOR CUSTODIAN, AS
DIRECTED BY INDENTURE TRUSTEE AND AT THE EXPENSE OF ISSUER, ALL OF THE
DELIVERABLES, ANY DELIVERABLE PACKAGE, ANY COLLATERAL FILES AND THE COLLATERAL
CONTAINED THEREIN AND POSSESSORY

 

8

--------------------------------------------------------------------------------


 


COLLATERAL THEN IN, OR IN THE CASE OF SUBSEQUENT DELIVERABLES THEREAFTER COMING
INTO, CUSTODIAN’S ACTUAL POSSESSION.  THE TERMINATION OR RESIGNATION OF
CUSTODIAN PURSUANT TO THIS SECTION XII SHALL NOT BECOME EFFECTIVE UNTIL A
SUCCESSOR CUSTODIAN HAS ACCEPTED ITS APPOINTMENT PURSUANT TO THIS SECTION XII,
AND THE CUSTODIAN’S OBLIGATIONS HEREUNDER SHALL SURVIVE UNTIL THE SUCCESSOR
CUSTODIAN HAS CONFIRMED IN WRITING TO THE INDENTURE TRUSTEE, DEAL AGENT,
SERVICER, ISSUER AND CUSTODIAN THAT EACH DELIVERABLE IN CUSTODIAN’S ACTUAL
POSSESSION ON THE DATE OF ITS NOTICE OF TERMINATION OR RESIGNATION, AS THE CASE
MAY BE, IS IN THE SUCCESSOR CUSTODIAN’S ACTUAL POSSESSION (PROVIDED THAT THE
ACCEPTANCE THEREOF, SHALL HAVE OCCURRED WITHIN 120 DAYS FOLLOWING THE
APPOINTMENT OF THE SUCCESSOR CUSTODIAN).  THE PAYMENT OF SUCH SUCCESSOR
CUSTODIAN’S FEES AND EXPENSES SHALL BE SOLELY THE RESPONSIBILITY OF ISSUER.


 


XIII.      REPRESENTATIONS, WARRANTIES AND COVENANTS OF CUSTODIAN.  WITH RESPECT
TO EACH CERTIFICATION, CUSTODIAN HEREBY REPRESENTS AND WARRANTS TO, AND
COVENANTS WITH INDENTURE TRUSTEE THAT AS OF THE DATE SUCH CERTIFICATION IS
PROVIDED:

 

(A)           CUSTODIAN IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE UNITED STATES;

 

(B)           CUSTODIAN HAS THE FULL POWER AND AUTHORITY TO HOLD EACH
DELIVERABLE, DELIVERABLE PACKAGE, COLLATERAL FILE AND THE COLLATERAL CONTAINED
THEREIN AND POSSESSORY COLLATERAL (WHETHER ACTING ALONE OR THROUGH AN AGENT) AND
TO EXECUTE, DELIVER AND PERFORM, AND TO ENTER INTO AND CONSUMMATE ALL
TRANSACTIONS CONTEMPLATED BY THIS CUSTODIAL AGREEMENT, HAS DULY AUTHORIZED THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS CUSTODIAL AGREEMENT, HAS DULY
EXECUTED AND DELIVERED THIS CUSTODIAL AGREEMENT AND THIS CUSTODIAL AGREEMENT
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF CUSTODIAN, ENFORCEABLE
AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEMENT OF SUCH TERMS MAY
BE LIMITED BY BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS AFFECTING THE ENFORCEMENT
OF CREDITORS’ RIGHTS GENERALLY AND BY THE AVAILABILITY OF EQUITABLE REMEDIES;
AND

 

(C)           CUSTODIAN IS A SEPARATE AND INDEPENDENT ENTITY FROM ISSUER AND
SERVICER, DOES NOT OWN A CONTROLLING INTEREST IN ISSUER OR SERVICER EITHER
DIRECTLY OR THROUGH AFFILIATES AND NO DIRECTOR OR OFFICER OF CUSTODIAN IS ALSO A
DIRECTOR OR OFFICER OF ISSUER OR SERVICER.


 


XIV.      NOTICES.  ALL DEMANDS, NOTICES AND COMMUNICATIONS HEREUNDER, EXCEPT AS
OTHERWISE PROVIDED HEREIN, SHALL BE IN WRITING AND SHALL BE EFFECTIVE UPON
RECEIPT TO:

 

(A)           IN THE CASE OF CUSTODIAN:

 

BNY Midwest Trust Company

2 North LaSalle Street

Lower Level

Chicago, Illinois 60602

Attention:  Ms. Diane Moser

Fax No.:  (312) 827-8588

Telephone No.:  (312) 827-8680

 

9

--------------------------------------------------------------------------------


 

(B)           IN THE CASE OF ISSUER:

 

Willis Engine Funding LLC

2320 Marinship Way, Suite 300

Sausalito, California 94965

Attention:  Counsel

Fax No.:  (415) 331-5167

Telephone No.:  (415) 331-5281

 

(C)           IN THE CASE OF SERVICER:

 

Willis Lease Finance Corporation

2320 Marinship Way, Suite 300

Sausalito, California 94965

Attention:  Counsel

Fax No.:  (415) 331-5167

Telephone No.:  (415) 331-5281

 

(D)           IN THE CASE OF DEAL AGENT:

 

Barclays Bank PLC

200 Park Avenue

New York, New York 10166

Fax No.:  (212) 412-6846

Telephone No.:  (212) 412-2932

 

(E)           IN THE CASE OF INDENTURE TRUSTEE:

 

The Bank of New York

101 Barclay Street

8th Floor West

New York, New York 10286

Attention:  Asset Backed Securities Unit

Fax No.:  (212) 815-2493

Telephone No.:  (212) 815-8332

 


XV.       FACSIMILE NOTICES.  ALL PARTIES TO THIS CUSTODIAL AGREEMENT AGREE THAT
WHERE ANY WRITTEN CONSENT OR NOTICE IS REQUIRED OF ANY PARTY THAT A FACSIMILE
TRANSMISSION SIGNED ON BEHALF OF SUCH PARTY WILL BE SUFFICIENT TO SERVE AS SUCH
WRITTEN CONSENT OR NOTICE.  CUSTODIAN MAY ACT UPON ANY INSTRUMENT OR OTHER
WRITING BELIEVED BY IT IN GOOD FAITH TO BE GENUINE AND SIGNED OR PRESENTED BY
THE PROPER PERSON.  EACH PARTY TO THIS CUSTODIAL AGREEMENT SHALL PROVIDE
CUSTODIAN WITH THE NAMES OF PERSONS AUTHORIZED, SUBJECT TO CHANGE BY SUBSEQUENT
NOTICE RECEIVED IN WRITING BY CUSTODIAN, TO RECEIVE THE COLLATERAL FILES, TO
SIGN CONSENTS AND NOTICES OR OTHERWISE ACT ON BEHALF OF THOSE RESPECTIVE
PARTIES.  EACH PARTY SHALL ADDITIONALLY PROVIDE SAMPLE SIGNATURES FOR SUCH
AUTHORIZED PERSONS.

 

10

--------------------------------------------------------------------------------


 


XVI.      GOVERNING LAW AND JURISDICTION; WAIVER OF JURY TRIAL.  THIS CUSTODIAL
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK GOVERNING AGREEMENTS MADE AND TO BE PERFORMED THEREIN, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.  THE PARTIES HERETO AGREE TO SUBMIT TO PERSONAL JURISDICTION IN
THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF THIS CUSTODIAL
AGREEMENT.  THE PARTIES HERETO EACH HEREBY WAIVE THE RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING IN CONNECTION WITH OR ARISING OUT OF THIS CUSTODIAL AGREEMENT.


 


XVII.     PRIOR AGREEMENTS.  THIS CUSTODIAL AGREEMENT SUPERSEDES ALL PRIOR AND
CONTEMPORANEOUS AGREEMENTS AND UNDERSTANDINGS, WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF.  THE PROVISIONS OF THIS CUSTODIAL AGREEMENT MAY NOT BE
AMENDED, MODIFIED, WAIVED, DISCHARGED OR TERMINATED ORALLY, BUT RATHER ONLY BY
AN INSTRUMENT IN WRITING SIGNED BY THE PARTIES HERETO.


 


XVIII.    CHARGES AND EXPENSES.  ISSUER WILL PAY ALL FEES OF CUSTODIAN IN
CONNECTION WITH THE PERFORMANCE OF ITS DUTIES HEREUNDER IN ACCORDANCE WITH THE
FEE SCHEDULE ATTACHED HERETO AS SCHEDULE 4 (THE “CUSTODIAL FEE SCHEDULE”) AND
ALSO THE REASONABLE LEGAL FEES, COSTS AND EXPENSES INCURRED BY CUSTODIAN IN
CONNECTION HEREWITH; PROVIDED, HOWEVER, THAT (I) CUSTODIAN SHALL IN NO EVENT
ACQUIRE AND HEREBY AGREES NOT TO ASSERT ANY LIEN UPON ANY DELIVERABLE, ANY
DELIVERABLE PACKAGE, COLLATERAL FILE, ANY COLLATERAL CONTAINED THEREIN OR
POSSESSORY COLLATERAL DEPOSITED UNDER THIS CUSTODIAL AGREEMENT AND (II) IN THE
EVENT ISSUER FAILS TO PAY THE FEES AND EXPENSES OF CUSTODIAN AS SET FORTH
HEREIN, CUSTODIAN SHALL HAVE NO OBLIGATION TO TAKE ACTIONS OR INCUR COSTS IN
CONNECTION WITH THIS CUSTODIAL AGREEMENT UNLESS SERVICER, ISSUER OR ANOTHER
PERSON HAS MADE ADEQUATE PROVISION FOR PAYMENT OF CUSTODIAN’S FEES AND EXPENSES.


 


XIX.      NO ADVERSE INTERESTS.  CUSTODIAN COVENANTS AND WARRANTS TO INDENTURE
TRUSTEE AND ISSUER THAT:  (I) AS OF THE DATE HEREOF, AND AS OF EACH
CERTIFICATION, CUSTODIAN DOES NOT AND SHALL NOT HOLD ANY ADVERSE INTEREST, BY
WAY OF SECURITY OR OTHERWISE, IN ANY DELIVERABLE, ANY DELIVERABLE PACKAGE,
COLLATERAL FILE, ANY COLLATERAL CONTAINED THEREIN OR POSSESSORY COLLATERAL; AND
(II) THE EXECUTION OF THIS CUSTODIAL AGREEMENT AND THE CREATION OF THE CUSTODIAL
RELATIONSHIP HEREUNDER DOES NOT CREATE ANY INTEREST, BY WAY OF SECURITY OR
OTHERWISE OF CUSTODIAN IN OR TO ANY DELIVERABLE, ANY DELIVERABLE PACKAGE,
COLLATERAL FILE AND ANY COLLATERAL CONTAINED THEREIN OR POSSESSORY COLLATERAL,
OTHER THAN CUSTODIAN’S RIGHTS AS CUSTODIAN HEREUNDER.


 


XX.       ASSIGNMENT; TIME.  CUSTODIAN SHALL NOT DELEGATE, ASSIGN OR
SUB-CONTRACT ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS CUSTODIAL AGREEMENT. 
ISSUER MAY NOT ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THIS CUSTODIAL AGREEMENT. 
INDENTURE TRUSTEE MAY ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER THIS CUSTODIAL
AGREEMENT.  TIME IS OF THE ESSENCE WITH RESPECT TO ALL DATES, TERMS AND
CONDITIONS OF THIS CUSTODIAL AGREEMENT.  ALL REFERENCES TO TIME HEREIN SHALL BE
DEEMED TO REFER TO NEW YORK CITY TIME UNLESS OTHERWISE PROVIDED.


 


XXI.      TERMINATION OF OBLIGATIONS OF CUSTODIAN.  SUBJECT TO SECTION XII,
CUSTODIAN’S OBLIGATIONS UNDER THIS CUSTODIAL AGREEMENT SHALL CEASE UPON THE
EARLIEST TO OCCUR OF THE FOLLOWING:  (A) DELIVERY OR SURRENDER OF ALL OF THE
DELIVERABLES, DELIVERABLE

 

11

--------------------------------------------------------------------------------


 


PACKAGES, COLLATERAL FILES AND THE COLLATERAL CONTAINED THEREIN AND POSSESSORY
COLLATERAL IN CUSTODIAN’S ACTUAL POSSESSION TO INDENTURE TRUSTEE; (B) DELIVERY
OR SURRENDER OF ALL OF THE DELIVERABLES, DELIVERABLE PACKAGES, COLLATERAL FILES
AND THE COLLATERAL CONTAINED THEREIN AND POSSESSORY COLLATERAL IN CUSTODIAN’S
ACTUAL POSSESSION TO ANY THIRD–PARTY CUSTODIAN DESIGNATED IN WRITING BY
INDENTURE TRUSTEE (AT THE DIRECTION OF DEAL AGENT); AND (C) FOLLOWING THE
RECEIPT BY CUSTODIAN OF WRITTEN NOTICE FROM INDENTURE TRUSTEE OF THE PAYMENT IN
FULL AND SATISFACTION OF THE ISSUER’S OBLIGATIONS TO INDENTURE TRUSTEE UNDER THE
SECURITIZATION FACILITY AGREEMENTS, RECEIPT BY SERVICER OF EACH COLLATERAL FILE
(OR PORTION THEREOF).


 


XXII.     CUSTODIAN.  (A)  IN THE ABSENCE OF BAD FAITH ON THE PART OF CUSTODIAN,
CUSTODIAN MAY CONCLUSIVELY RELY, AS TO THE TRUTH OF THE STATEMENTS AND THE
CORRECTNESS OF THE OPINIONS EXPRESSED THEREIN, UPON ANY REQUEST, INSTRUCTIONS,
CERTIFICATE, OPINION OR OTHER DOCUMENT FURNISHED TO CUSTODIAN, REASONABLY
BELIEVED BY CUSTODIAN TO BE GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY THE
PROPER PARTY OR PARTIES AND CONFORMING TO THE REQUIREMENTS OF THIS CUSTODIAL
AGREEMENT; BUT IN THE CASE OF ANY REQUEST, INSTRUCTION, DOCUMENT OR CERTIFICATE
WHICH BY ANY PROVISION HEREOF IS SPECIFICALLY REQUIRED TO BE FURNISHED TO THE
CUSTODIAN, THE CUSTODIAN SHALL BE UNDER A DUTY TO EXAMINE THE SAME TO DETERMINE
WHETHER OR NOT IT CONFORMS TO THE REQUIREMENTS OF THIS CUSTODIAL AGREEMENT.

 

(B)           CUSTODIAN SHALL NOT BE LIABLE FOR ANY ERROR IN JUDGMENT MADE IN
GOOD FAITH BY ANY OFFICER OR OFFICERS OF CUSTODIAN, UNLESS IT SHALL BE
CONCLUSIVELY DETERMINED BY A COURT OF COMPETENT JURISDICTION THAT CUSTODIAN WAS
GROSSLY NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS.

 

(C)           NONE OF THE PROVISIONS OF THIS CUSTODIAL AGREEMENT SHALL REQUIRE
CUSTODIAN TO EXPEND OR RISK ITS OWN FUNDS OR OTHERWISE TO INCUR ANY LIABILITY,
FINANCIAL OR OTHERWISE, IN THE PERFORMANCE OF ANY OF ITS DUTIES HEREUNDER, OR IN
THE EXERCISE OF ANY OF ITS RIGHTS OR POWERS, IF IT SHALL HAVE REASONABLE GROUNDS
FOR BELIEVING THAT REPAYMENT OF SUCH FUNDS OR INDEMNITY SATISFACTORY TO IT
AGAINST SUCH RISK OR LIABILITY IS NOT ASSUMED TO IT.

 

(D)           WHENEVER, IN THE ADMINISTRATION OF THE PROVISIONS OF THIS
CUSTODIAL AGREEMENT, CUSTODIAN SHALL DEEM IT NECESSARY OR DESIRABLE THAT A
MATTER BE PROVED OR ESTABLISHED PRIOR TO TAKING OR SUFFERING ANY ACTION TO BE
TAKEN HEREUNDER, SUCH MATTER (UNLESS OTHER EVIDENCE IN RESPECT THEREOF BE HEREIN
SPECIFICALLY PRESCRIBED) MAY, IN THE ABSENCE OF GROSS NEGLIGENCE, WILLFUL
MISCONDUCT OR BAD FAITH ON THE PART OF CUSTODIAN, BE DEEMED TO BE CONCLUSIVELY
PROVED AND ESTABLISHED BY A CERTIFICATE SIGNED BY ONE OF INDENTURE TRUSTEE’S OR
THE ISSUER’S OFFICERS, AS THE CASE MAY BE, AND DELIVERED TO CUSTODIAN AND SUCH
CERTIFICATE, IN THE ABSENCE OF GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH
ON THE PART OF CUSTODIAN, SHALL BE FULL WARRANT TO CUSTODIAN FOR ANY ACTION
TAKEN, SUFFERED OR OMITTED BY IT UNDER THE PROVISIONS OF THIS CUSTODIAL
AGREEMENT UPON THE FAITH THEREOF.

 

(E)           CUSTODIAN MAY CONSULT WITH COUNSEL AND THE ADVICE OR ANY OPINION
OF COUNSEL SHALL BE FULL AND COMPLETE AUTHORIZATION AND PROTECTION IN RESPECT OF
ANY ACTION TAKEN OR OMITTED BY IT HEREUNDER IN GOOD FAITH AND IN ACCORDANCE WITH
SUCH ADVICE OR OPINION OF COUNSEL.

 

12

--------------------------------------------------------------------------------


 

(F)            EXCEPT AS EXPRESSLY STATED IN THIS CUSTODIAL AGREEMENT, CUSTODIAN
SHALL NOT BE BOUND TO MAKE ANY INVESTIGATION INTO THE FACTS OR MATTERS STATED IN
ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT, OPINION, REPORT, NOTICE,
REQUEST, CONSENT, ENTITLEMENT ORDER, APPROVAL OR OTHER PAPER OR DOCUMENT.

 

(G)           CUSTODIAN MAY EXECUTE ANY OF THE TRUSTS OR POWERS HEREUNDER OR
PERFORM ANY DUTIES HEREUNDER EITHER DIRECTLY OR BY OR THROUGH AGENTS, ATTORNEYS,
CUSTODIANS OR NOMINEES APPOINTED BY IT WITH DUE CARE, AND SHALL NOT BE
RESPONSIBLE FOR ANY WILLFUL MISCONDUCT OR GROSS NEGLIGENCE ON THE PART OF ANY
AGENT, ATTORNEY, CUSTODIAN OR NOMINEE SO APPOINTED.


 


XXIII.    INDEMNIFICATION  (A)  SERVICER AGREES TO INDEMNIFY AND HOLD CUSTODIAN
AND ITS DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES HARMLESS AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER, INCLUDING
REASONABLE ATTORNEY’S FEES AND EXPENSES, THAT MAY BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST IT OR THEM IN ANY WAY RELATING TO OR ARISING OUT OF THIS
CUSTODIAL AGREEMENT OR ANY ACTION TAKEN OR NOT TAKEN BY IT OR THEM HEREUNDER
UNLESS SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS (OTHER THAN SPECIAL,
INDIRECT, PUNITIVE OR CONSEQUENTIAL DAMAGES, WHICH SHALL IN NO EVENT BE PAID BY
CUSTODIAN) WERE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST CUSTODIAN RELATING
TO OR ARISING OUT OF GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT ON THE
PART OF CUSTODIAN OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES.  THE
FOREGOING INDEMNIFICATION SHALL SURVIVE ANY RESIGNATION OR REMOVAL OF CUSTODIAN
OR THE TERMINATION OR ASSIGNMENT OF THIS CUSTODIAL AGREEMENT.

 

(B)           NEITHER CUSTODIAN NOR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES OR
AGENTS SHALL BE LIABLE FOR ANY ACTION TAKEN OR OMITTED UNDER THIS CUSTODIAL
AGREEMENT OR IN CONNECTION HEREWITH EXCEPT TO THE EXTENT CAUSED BY SUCH PERSON’S
GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH, AS DETERMINED BY THE FINAL
JUDGMENT OF A COURT OF COMPETENT JURISDICTION, NO LONGER SUBJECT TO APPEAL OR
REVIEW.


 


XXIV.    NO ADVERSE INTEREST OF CUSTODIAN.  BY EXECUTION OF THIS CUSTODIAL
AGREEMENT, CUSTODIAN WARRANTS THAT IT CURRENTLY DOES NOT HOLD AND DURING THE
EXISTENCE OF THIS CUSTODIAL AGREEMENT SHALL NOT HOLD, ANY ADVERSE INTEREST, BY
WAY OF SECURITY OR OTHERWISE, IN ANY DELIVERABLE, DELIVERABLE PACKAGE,
COLLATERAL FILE AND THE COLLATERAL CONTAINED THEREIN OR POSSESSORY COLLATERAL.


 


XXV.     COUNTERPARTS.  THIS CUSTODIAL AGREEMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL, AND ALL
OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 


XXVI.    FORCE MAJEURE.  NO PARTY HERETO SHALL BE LIABLE FOR FAILURE TO PERFORM,
IN WHOLE OR IN MATERIAL PART (INCLUDING, WITHOUT LIMITATION, THE FAILURE TO
DELIVER ANY DELIVERABLE IN A TIMELY MANNER AS REQUIRED BY THIS CUSTODIAL
AGREEMENT), ITS OBLIGATIONS UNDER THIS CUSTODIAL AGREEMENT IF SUCH FAILURE IS
CAUSED BY ANY EVENT OR CONDITION NOT

 

13

--------------------------------------------------------------------------------


 


EXISTING AS OF THE DATE OF THIS CUSTODIAL AGREEMENT AND NOT REASONABLY WITHIN
THE CONTROL OF THE AFFECTED PARTY, INCLUDING, BUT WITHOUT LIMITATION, BY FIRE,
FLOOD, TYPHOON, EARTHQUAKE, EXPLOSION, STRIKES, LABOR TROUBLES OR OTHER
INDUSTRIAL DISTURBANCES, UNAVOIDABLE ACCIDENTS, WAR (DECLARED OR UNDECLARED),
ACTS OF TERRORISM, SABOTAGE, EMBARGOES, BLOCKAGE, ACTS OF GOVERNMENTAL
AUTHORITIES, RIOTS, INSURRECTIONS, OR ANY OTHER CAUSE BEYOND THE CONTROL OF THE
PARTIES HERETO; PROVIDED THAT THE AFFECTED PARTY PROMPTLY NOTIFIES EACH OF THE
OTHER PARTIES HERETO OF THE OCCURRENCE OF THE EVENT OF FORCE MAJEURE AND TAKES
ALL REASONABLE STEPS NECESSARY TO THE PERFORMANCE OF ITS OBLIGATIONS SO
INTERFERED WITH, AS SOON AS PRACTICABLE.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

14

--------------------------------------------------------------------------------


 

The parties to this Custodial Agreement have caused it to be executed by their
duly authorized officers as of the date first written above.

 

CUSTODIAN

BNY MIDWEST TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/

DIANE MOSER

 

 

Name: Diane Moser

 

 

Title: Vice President

 

 

 

ISSUER

WILLIS ENGINE FUNDING LLC

 

 

 

 

 

 

 

By:

/s/

MONICA J. BURKE

 

 

Name: Monica J. Burke

 

 

Title: Chief Financial Officer

 

 

 

SERVICER

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

 

 

By:

/s/

DONALD A. NUNEMAKER

 

 

Name: Donald A. Nunemaker

 

 

Title: Executive Vice President,
Chief Operating Officer

 

 

 

DEAL AGENT

BARCLAYS BANK PLC

 

 

 

 

 

 

 

By:

/s/

PIERRE DULEYRIE

 

 

Name: Pierre Duleyrie

 

 

Title: Director

 

 

 

INDENTURE TRUSTEE

THE BANK OF NEW YORK

 

 

 

 

 

 

 

By:

/s/

SCOTT J. TEPPER

 

 

Name: Scott J. Tepper

 

 

Title: Assistant Vice President

 

15

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Funding Deliverables

 

ITEM

 

RECIPIENTS

 

DUE DATE

1.

Owner Trustee Guaranty executed by Owner Trustee

 

Custodian

 

At least 2 Business Days prior to the applicable Funding

 

 

 

 

 

 

2.

Beneficial Interest Pledge Agreement, executed by the Issuer

 

Custodian

 

At least 2 Business Days prior to the applicable Funding

 

 

 

 

 

 

3.

Asset Base Certificate

 

Custodian, Deal Agent, Sheffield

 

At least 1 day prior to the applicable Funding

 

 

 

 

 

 

4.

Notice of Request for a Loan

 

Custodian, Deal Agent, Sheffield

 

On or prior to the applicable Funding

 

 

 

 

 

 

5.

Servicer Certificate

 

Deal Agent and Custodian

 

On or prior to the applicable Funding

 

 

 

 

 

 

6.

Compliance Certificate

 

Custodian, Deal Agent, Sheffield

 

On or prior to the applicable Funding

 

 

 

 

 

 

7.

Appraisals

 

Custodian, Deal Agent

 

On or prior to the applicable Funding

 

 

 

 

 

 

8.

Certified Board resolutions of the Owner Trustee

 

Custodian

 

On or prior to the third Business Day following the applicable Funding

 

 

 

 

 

 

9.

Incumbency certificate of the Owner Trustee

 

Custodian

 

On or prior to the third Business Day following the applicable Funding

 

 

 

 

 

 

10.

Legal opinion as to execution of Loan Documents by the Owner Trustee

 

Custodian

 

On or prior to the third Business Day following the applicable Funding

 

 

 

 

 

 

11.

Engine and Beneficial Interest Transfer Certificate

 

Custodian

 

On or prior to the applicable Funding

 

 

 

 

 

 

12.

Supplement to List of Engines

 

Custodian

 

On or prior to the third Business Day following the applicable Funding

 

 

 

 

 

 

13.

Any “chattel paper” original of each Lease Agreement

 

Custodian

 

To be provided to FAA Counsel, acting as agent for the Indenture Trustee, on or
prior to any transfer.  FAA Counsel agrees to provide to Custodian within 3
Business days of the applicable Funding

 

 

 

 

 

 

14.

Owner Trustee Mortgage executed by Owner Trustee

 

Custodian

 

To be provided to FAA Counsel on or prior to any transfer.  FAA Counsel agrees
to provide to Custodian within 3 Business days of the applicable Funding

 

 

 

 

 

 

15.

Opinion of FAA Counsel as to filing perfection and priority with respect to the
FAA of Indenture Trustee’s security interest in the Collateral

 

Custodian

 

Within 3 Business Days after the applicable Funding

 

 

 

 

 

 

16.

Certificates of insurance coverage or such other evidence of insurance coverage
acceptable to the Deal Agent

 

Custodian

 

On or prior to the applicable Funding

 

 

 

 

 

 

17.

Consent and Agreement

 

Custodian

 

Within 90 days of the applicable Funding

 

 

 

 

 

 

18.

Evidence of filing Engine or Beneficial Interest registration with requisite
Governmental Authority

 

Custodian

 

Promptly upon receipt

 

 

 

 

 

 

19.

File-stamped copies of UCC-1 financing statements naming WLFC as Debtor/Seller;
the Issuer as Secured Party/Purchaser; and BNY as Assignee of Secured Party

 

Custodian

 

Promptly upon receipt

 

 

 

 

 

 

20.

File-stamped copies of UCC-1 financing statements naming the Issuer as Debtor
and BNY as Secured Party

 

Custodian

 

Promptly upon receipt

 

 

 

 

 

 

21.

Filed-stamped copies of FAA recordations of the Contribution and Sale Agreement,
Indenture, Series 2002-1 Supplement and each Lease Agreement for each Engine and
Contributed Beneficial Interest

 

Custodian

 

Promptly upon receipt

 

 

 

 

 

 

22.

File-stamped copies of Security filings, if any, required by the Governmental
Authority of the country of any foreign Lessee’s chief executive office

 

Custodian

 

Promptly upon receipt

 

 

 

 

 

 

23.

File-stamped copies of UCC-1 financing statements covering any Lease Agreements
being transferred and naming the lease originator as Debtor; the Issuer as
Secured Party and BNY as Assignee of Secured Party

 

Custodian

 

Promptly upon receipt

 

 

 

 

 

 

24.

File-stamped copies of UCC termination statements covering the security interest
of any other Person with respect to Contributed Assets or Beneficial Interests
in assets being transferred.

 

Custodian

 

Promptly upon receipt

 

 

 

 

 

 

25.

File-stamped copies of UCC-1 financing statements naming the Owner Trustee as
debtor and the Indenture Trustee as secured party.

 

Custodian

 

Promptly upon receipt

 

16

--------------------------------------------------------------------------------


 

SCHEDULE 2

Remarketing Deliverables

 

ITEM

 

RECIPIENTS

 

DUE DATE

1.

Certificates of insurance coverage or such other evidence of insurance coverage
acceptable to the Deal Agent

 

Custodian

 

On or prior to the date of applicable Remarketing

 

 

 

 

 

 

2.

Servicer Certificate

 

Deal Agent and Custodian

 

On or prior to the third Business Day following the applicable Remarketing

 

 

 

 

 

 

3.

Supplement to List of Engines

 

Custodian

 

On or prior to the third Business Day following the applicable Remarketing

 

 

 

 

 

 

4.

Any “chattel paper” original of each Lease Agreement

 

Custodian

 

To be provided to FAA Counsel, acting as agent for the Indenture Trustee, on or
prior to any transfer.  FAA Counsel agrees to provide to Custodian within 3
Business days of the applicable Remarketing

 

 

 

 

 

 

5.

Opinion of FAA Counsel as to filing perfection and priority with respect to the
FAA of Indenture Trustee’s security interest in the Collateral

 

Custodian

 

Within three Business Days after the applicable Remarketing

 

 

 

 

 

 

6.

Consent and Agreement

 

Custodian

 

Within 90 days of the applicable Remarketing

 

 

 

 

 

 

7.

Evidence of filing Engine or Beneficial Interest registration with requisite
Governmental Authority

 

Custodian

 

Promptly upon receipt

 

 

 

 

 

 

8.

File-stamped copies of UCC-1 financing statements naming WLFC as Debtor/Seller;
the Issuer as Secured Party/Purchaser; and BNY as Assignee of Secured Party

 

Custodian

 

Promptly upon receipt

 

 

 

 

 

 

9.

File-stamped copies of UCC-1 financing statements naming the Issuer as Debtor
and BNY as Secured Party

 

Custodian

 

Promptly upon receipt

 

 

 

 

 

 

10.

File-stamped copies of FAA recordations of the Contribution and Sale Agreement,
Indenture, Series 2002-1 Supplement and each Lease Agreement for each Engine and
Contributed Beneficial Interest

 

Custodian

 

Promptly upon receipt

 

 

 

 

 

 

11.

File-stamped copies of Security filings, if any, required by the Governmental
Authority of the country and of any foreign Lessee’s chief executive office

 

Custodian

 

Promptly upon receipt

 

 

 

 

 

 

12.

File-stamped copies of UCC-1 financing statements covering any Lease Agreements
being transferred and naming the lease originator as Debtor; the Issuer as
Secured Party and BNY as Assignee of Secured Party

 

Custodian

 

Promptly upon receipt

 

 

 

 

 

 

13.

File-stamped copies of UCC termination statements covering the security interest
of any other Person with respect to Contributed Assets or Beneficial Interests
in assets being transferred

 

Custodian

 

Promptly upon receipt

 

 

 

 

 

 

14.

File-stamped copies of UCC-1 financing statements naming the Owner Trustee as
debtor and the Indenture Trustee as secured party.

 

Custodian

 

Promptly upon receipt

 

17

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Alternative Delivery Deliverables

 

ITEM

 

RECIPIENTS

 

DUE DATE

1.

Certificates of insurance coverage or such other evidence of insurance coverage
acceptable to the Deal Agent

 

Custodian

 

On or prior to the date of applicable Alternative Delivery

 

 

 

 

 

 

2.

Servicer Certificate

 

Deal Agent and Custodian

 

On or prior to the date of applicable Alternative Delivery

 

 

 

 

 

 

3.

Supplement to List of Engines

 

Custodian

 

On or prior to the third Business Day following the applicable Alternative
Delivery

 

 

 

 

 

 

4.

Any “chattel paper” original of each Lease Agreement

 

Custodian

 

To be provided to FAA Counsel, acting as agent for the Indenture Trustee, on or
prior to any transfer.  FAA Counsel agrees to provide to Custodian within 3
Business days of the applicable Alternative Delivery

 

 

 

 

 

 

5.

Opinion of FAA Counsel as to filing perfection and priority with respect to the
FAA of Indenture Trustee’s security interest in the Collateral

 

Custodian

 

Within three Business Days after the applicable Alternative Delivery

 

 

 

 

 

 

6.

Consent and Agreement

 

Custodian

 

Within 90 days of the applicable Remarketing

 

 

 

 

 

 

7.

Opinions of Foreign Local Counsel as to perfection, if necessary (only for
foreign Lessees not set up with an Owner Trust structure)

 

Custodian

 

Within 120 days of the applicable Alternative Delivery

 

 

 

 

 

 

8.

Evidence of filing Engine or Beneficial Interest registration with requisite
Governmental Authority

 

Custodian

 

Promptly upon receipt

 

 

 

 

 

 

9.

File-stamped copies of UCC-1 financing statements naming WLFC as Debtor/Seller;
the Issuer as Secured Party/Purchaser; and BNY as Assignee of Secured Party

 

Custodian

 

Promptly upon receipt

 

 

 

 

 

 

10.

File-stamped copies of UCC-1 financing statements naming the Issuer as Debtor
and BNY as Secured Party

 

Custodian

 

Promptly upon receipt

 

 

 

 

 

 

11.

File-stamped copies of FAA recordations of the Contribution and Sale Agreement,
Indenture, Series 1997-1 Supplement and each Lease Agreement for each Engine and
Contributed Beneficial Interest

 

Custodian

 

Promptly upon receipt

 

 

 

 

 

 

12.

File-stamped copies of Security filings, if any, required by the Governmental
Authority of the country and of any foreign Lessee’s chief executive office

 

Custodian

 

Promptly upon receipt

 

 

 

 

 

 

13.

File-stamped copies of UCC-1 financing statements covering any Lease Agreements
being transferred and naming the lease originator as Debtor; the Issuer as
Secured Party and BNY as Assignee of Secured Party

 

Custodian

 

Promptly upon receipt

 

 

 

 

 

 

14.

File-stamped copies of UCC termination statements covering the security interest
of any other Person with respect to Contributed Assets or Beneficial Interests
in assets being transferred

 

Custodian

 

Promptly upon receipt

 

 

 

 

 

 

15.

File-stamped copies of UCC-1 financing statements naming the Owner Trustee as
debtor and the Indenture Trustee as secured party.

 

Custodian

 

Promptly upon receipt

 

18

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Custodial Fee Schedule

 

Proposal for

Willis Engine Funding, LLC

 

Custodian Services

 

September 4, 2002

 

Acceptance Fee:

 

$2,500 upfront

 

•  Review of the agreement and all supporting documents

•  Initial establishment of the account (s)

 

 

Annual Administration Fee:

 

$5,000 per year

 

This fee is payable in advance and subsequently, on each anniversary date. Fees
include the following services:

 

•  Final Review Certification/Reinstatement

•  File/document Releases

•  Safekeeping of files

•  Trailing Documentation  

 

Miscellaneous Fees: 

 

Photocopying of Documents:

 

$0.20 per page

 

 

Out-of Pocket Expenses 

 

Fees quoted do not include any out-of-pocket expenses including, but not limited
to travel, facsimile, overnight courier, and messenger costs. These expenses
will be billed, at out cost, when incurred. In the event the transaction
terminates before closing, all out-of-pocket expenses incurred, including our
counsel fees, if applicable will be billed to the account.

 

19

--------------------------------------------------------------------------------


 

External Counsel Fees

 

Fees quoted do not include external counsel fees. A bill for counsel fees
incurred up to closing will be presented for payment on the closing date.

 

Miscellaneous Services

 

The charges for performing services not contemplated at the time of the
execution of the documents not specifically covered elsewhere in the schedule
will be determined by appraisal in amounts commensurate with the service.  

 

Terms of Proposal

 

BNY Midwest Trust Company’s final acceptance of this appointment is subject to
the full review and approval of all related documentation and financials and our
conflict investigation. This offer shall be deemed terminated if we do not enter
into a written agreement within three months from the date of transmittal. Fees
will be subject for review, if volumes increase beyond initial activity.

 

Willis Engine Funding, LLC

 

 

Name

 

 

 

 

 

Signature

 

 

 

 

 

Date

 

 

 

20

--------------------------------------------------------------------------------